Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein the predetermined quality factor is between 0 and 20”, which is unclear what the range of 0 to 20 means. The specification Para 0032 explains that the excitation or oscillation generated by the combustor will be damped according to the damping quality factor Q, without inducing undesired stresses. The quality factor Q may be reduced to a value of 20 or lower, e.g. between 0 and 20. However, there is no further explanation of what these numbers represent, such as if 20 means the oscillation in the combustor is reduced by 20%. It is unclear how the value from 0 to 20 relates to physical dampening characteristics of the quality factor of the damper assembly. During examination, the value 0 is interpreted to have no dampening effect and the values from 1 to 20 are interpreted to have some dampening effect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunha (US 20160305325 A1) in view of Ponziani (US 20130195546 A1), Irwin (US 3910036 A), and DiCintio (US 20120180500 A1).
Regarding claim 1
	Cunha discloses a combustor assembly (Fig 2) for a gas turbine engine (Fig 1) including an outer casing (annotated in Fig 2), the gas turbine engine defining an axial direction (22) and a radial direction (radial direction perpendicular to axial direction 22, annotated in Fig 2), the combustor assembly comprising: 
an outer liner (82 Fig 2) at least partially defining a combustion chamber (56) extending between an aft end (102) and a forward end (76) generally along the axial direction (22) within the outer casing, the outer liner including an inner surface (inner surface 106 of liner 82 in Fig 4) facing the combustion chamber (56) and an outer surface (outer surface 104 of liner 82) facing away from the combustion chamber (56); and 
a radial aperture (94 Fig 4) disposed against the outer liner (82) at a plurality of circumferential points (plurality of apertures 94 disposed circumferentially around liner 82 in Fig 3).

    PNG
    media_image1.png
    796
    1095
    media_image1.png
    Greyscale

Cunha further discloses that each radial aperture 94 contains an igniter assembly (igniter assembly 68/96 housed within aperture 94, Para 0047), but is silent on the igniter assembly being a damper assembly, wherein the radial assembly is configured to tune oscillations at leach of the plurality of circumferential points.
	However, Ponziani teaches a combustor assembly comprising an outer liner (liner 304 Fig 3) having a radial aperture also containing an igniter assembly (igniter assembly 200 having tip 202 penetrating through a radial aperture in combustion liner 304 Fig 3, Para 0018) being a damper assembly (igniter assembly 200 having a spring 108, Para 0016, i.e. damper) disposed against the outer liner (igniter damper assembly 200 contacts the outer liner 304 at surface 135 in Fig 3).
	Additionally, Irwin teaches that by having a spring in an igniter assembly in a combustor (igniter 36 having spring 43 in Fig 1), the spring can yield to accommodate thermal expansion of the liner and prevent undue loading of the liner (Col 3 ll. 13-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the igniter assembly positioned within a radial aperture disposed against the outer liner in Cunha with another igniter assembly being a damper assembly, suggested and taught by Ponziani, because having a spring in the igniter assembly can provide damping affect including to accommodate thermal expansion as well as undue loading of the combustion liner (Irwin, Col 3 ll. 13-15).
	Cunha in view of Ponziani and Irwin is silent on the radial assembly is configured to tune oscillations at each of the plurality of circumferential points.
	 However, DiCintio teaches a method to dampen vibration in a combustor assembly using a spring (430 Fig 20, Para 0055) where the spring can be made of a specific material and have a number of turns to define a spring force suitable for damping vibration occurred at this location in the combustion chamber (Para 0055 middle), such that the spring is configured to tune oscillations at each of the plurality of circumferential points (each spring 430 may be tuned to have a different spring constant to dampen a different vibrational frequency, i.e. oscillations, about the combustor, Para 0055 bottom).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the spring in the assembly of Cunha in view of Ponziani and Irwin to be made of a specific material and have a number of turns to define a spring force suitable for damping vibrations, such that the spring constant is configured to tune oscillations at each of the plurality of circumferential points, suggested and taught by DiCintio, because this will overall reduce vibrations within the combustion chamber.
Regarding claim 2
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 1.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the radial damper assembly (Ponziani teaches igniter damper assembly 200 in Fig 3) includes a radial pushrod (104/106 both construed as the push rod pushing against spring 108 in Figs 2-3) disposed in engagement with the outer surface (seal 106 engages with outer surface of the outer line 304 via surface 135 in Fig 3) of the outer liner to damp oscillations (via spring 108) in the radial direction.
Regarding claim 3
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 2.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein each pushrod includes a compressible spring (Ponziani teaches a spring 108 in Fig 2).
Cunha in view of Ponziani, Irwin and DiCintio is silent on the compressible spring having an axial stiffness constant between about 100 lbf/in and 200 lbf/in.
However, Irwin teaches that the spring 43 in the igniter damper assembly (igniter 36 Fig 1) has an axial stiffness constant (stiffness strength of the spring 43 along the spring’s axial direction) that is sufficient to accommodate thermal expansion of the liner and prevent undue loading of the liner (Col 3 ll. 13-15).
Furthermore, DiCintio teaches that each of the springs 430 may have specific material and a number of turns specific to each spring, resulting in a different spring constant, i.e. axial stiffness, to dampen a different vibrational frequency along the combustor (Para 0055 bottom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the axial stiffness of the spring 108 in Cunha in view of Ponziani, Irwin and DiCintio to be between about 100 lbf/in and 200 lbf/in, in order to have the sufficient strength to accommodate for thermal expansion and undue loading of the combustor liner (Irwin, Col 3 ll. 13-15) and to have an effective spring constant to dampen specific vibrational frequency (DiCintio, Para 0055), because when the general conditions of a claim are disclosed in the prior art (using a spring with sufficient axial stiffness constant/strength to accommodate for thermal expansion and undue loading occurred during operation of a combustor in a gas turbine engine), it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 2.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the radial pushrod includes a linear damper spring (Ponziani teaches spring 108 compresses linearly along the radial direction in Fig 3).
Regarding claim 5
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 4.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the linear damper spring includes a compressible coil spring (Ponziani teaches spring 108 being a coil spring in Fig 2).
Regarding claim 6
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 5.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the radial pushrod (Ponziani teaches 104/106 both construed as the push rod assembly pushing against spring 108 in Figs 2-3) includes a spring adapter (guide sleeve 104/seal 106 both construed as the spring adapter in contact with spring 108) that is engaged against the outer surface of the outer liner (seal 106 engages with outer surface of the outer line 304 via surface 135 in Fig 3).
Regarding claim 7
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 6.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the linear damper spring and the spring adapter enclose a rigid conduit (Ponziani teaches spring 108 and spring adapter 104/106 together enclose a rigid conduit guide sleeve 104 for igniter 200 to extend towards igniter tip 202 in Fig 3).
Regarding claim 8
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 7.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the rigid conduit is an igniter tube (Ponziani teaches igniter tube 200 in Fig 3, Para 0018) that extends in the radial direction through an opening (opening in outer casing 302 where housing 102 of the igniter 200 is mounted to in Fig 3) defined by the outer casing (302).
Regarding claim 9
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 1.
Cunha further discloses a plurality of igniters disposed against the outer surface of the outer liner at various discrete circumferential points (apertures 94 positioned at discrete location on the outer surface of liner 82, Fig 3, to house a plurality of igniters, Para 0043).
	Ponziani teaches each igniter assembly being a damper assembly (igniter assembly 200 having a spring 108, Para 0016, i.e. damper) to include a radial pushrod (guide sleeve 104 construed as the push rod) and a spring adapter (seal 106 construed as the spring adapter to receive the spring 108) are disposed against the outer surface of the outer liner (outer surface of liner 304).
	Therefore, the combination of Cunha in view of Ponziani, Irwin and DiCintio would have result in a plurality of igniters, taught by Cunha, together forms a damper assembly to include a plurality of pushrods and spring adaptors, because Ponziani teaches that each igniter comprises a push rod and a spring adapter.
Regarding claim 10
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 1.
Cunha further discloses at least four igniters disposed against the outer liner at four discrete locations (four apertures 94 positioned on the outer surface of liner 82, Fig 3, to house four igniters, Para 0043).
Ponziani teaches each igniter assembly being a damper assembly (igniter assembly 200 having a spring 108, Para 0016, i.e. damper).
Therefore, the combination of Cunha in view of Ponziani, Irwin and DiCintio would have result in four igniters disposed against the outer liner at four discrete locations, taught by Cunha, together forms a damper assembly, taught by Ponziani.
Regarding claim 11
	Cunha discloses a gas turbine engine (Fig 1) including an outer casing (annotated in Fig 2), the gas turbine engine defining an axial direction (22) and a radial direction (radial direction perpendicular to axial direction 22, annotated in Fig 2), the gas turbine engine comprising: 
a compressor section (29); 
a turbine section (31) mechanically coupled to the compressor section (29) through a shaft (48); and
a combustor assembly (30 in Fig 1, details in Fig 2) disposed between the compressor section and the turbine section, the combustor assembly comprising: 
an outer liner (82 Fig 2) at least partially defining a combustion chamber (56) extending between an aft end (102) and a forward end (76) generally along the axial direction within the outer casing, the outer liner including an inner surface (inner surface 106 of liner 82 in Fig 4) facing the combustion chamber (56) and an outer surface (outer surface 104 of liner 82) facing away from the combustion chamber (56); and 
a radial aperture (94 Fig 4) disposed against the outer liner (82) at a plurality of circumferential points (plurality of apertures 94 disposed circumferentially around liner 82 in Fig 3).

    PNG
    media_image1.png
    796
    1095
    media_image1.png
    Greyscale

Cunha further discloses that the radial aperture 194 contains an igniter assembly (igniter assembly 68/96 housed within aperture 94, Para 0047) disposed between the outer casing and the outer surface of the outer liner (igniter assembly 68/96 disposed in between outer casing annotated above and outer surface of outer liner 82 in Fig 2), but is silent on the igniter assembly being a damper assembly.
However, Ponziani teaches a combustor assembly comprising an outer liner (liner 304 Fig 3) having a radial aperture also containing an igniter assembly (igniter 200 assembly having tip 202 penetrating through a radial aperture in combustion liner 304 Fig 3, Para 0018) being a damper assembly (igniter assembly 200 having a spring 108, Para 0016, i.e. damper) between the outer casing (302) and the outer surface of the outer liner (304).
Additionally, Irwin teaches that by having a spring in an igniter assembly in a combustor (igniter 36 having spring 43 in Fig 1), the spring can yield to accommodate thermal expansion of the liner and prevent undue loading of the liner (Col 3 ll. 13-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the igniter assembly positioned within a radial aperture, between the outer casing and the outer surface of the outer liner in Cunha with another igniter assembly being a damper assembly, suggested and taught by Ponziani, because having a spring in the igniter assembly can provide damping affect including to accommodate thermal expansion as well as undue loading of the combustion liner (Irwin, Col 3 ll. 13-15).
Cunha in view of Ponziani and Irwin is silent on the radial assembly is configured to tune oscillations at each of the plurality of circumferential points.
	 However, DiCintio teaches a method to dampen vibration in a combustor assembly using a spring (430 Fig 20, Para 0055) where the spring can be made of a specific material and have a number of turns to define a spring force suitable for damping vibration occurred at this location in the combustion chamber (Para 0055 middle), such that the spring is configured to tune oscillations at each of the plurality of circumferential points (each spring 430 may be tuned to have a different spring constant to dampen a different vibrational frequency, i.e. oscillations, about the combustor, Para 0055 bottom).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the spring in the assembly of Cunha in view of Ponziani and Irwin to be made of a specific material and have a number of turns to define a spring force suitable for damping vibrations, such that the spring constant is configured to tune oscillations at each of the plurality of circumferential points, suggested and taught by DiCintio, because this will overall reduce vibrations within the combustion chamber.
Regarding claim 12
	Cunha in view of Ponziani, Irwin and DiCintio discloses the gas turbine engine of claim 11.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the radial damper assembly (Ponziani teaches igniter damper assembly 200 in Fig 3) includes a radial pushrod (104/106 both construed as the push rod pushing against spring 108 in Figs 2-3) disposed in engagement with the outer surface (106 engages with outer surface of the outer line 304 via surface 135 in Fig 3) of the outer liner to damp oscillations (via spring 108) in the radial direction.
Regarding claim 13
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 12.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein each pushrod includes a compressible spring (Ponziani teaches a spring 108 in Fig 2).
Cunha in view of Ponziani, Irwin and DiCintio is silent on the compressible spring having an axial stiffness constant between about 100 lbf/in and 200 lbf/in.
However, Irwin teaches that the spring 43 in the igniter damper assembly (igniter 36 Fig 1) has an axial stiffness constant (stiffness strength of the spring 43 along the spring’s axial direction) that is sufficient to accommodate thermal expansion of the liner and prevent undue loading of the liner (Col 3 ll. 13-15).
Furthermore, DiCintio teaches that each of the springs 430 may have specific material and a number of turns specific to each spring, resulting in a different spring constant, i.e. axial stiffness, to dampen a different vibrational frequency along the combustor (Para 0055 bottom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the axial stiffness of the spring 108 in Cunha in view of Ponziani, Irwin and DiCintio to be between about 100 lbf/in and 200 lbf/in, in order to have the sufficient strength to accommodate for thermal expansion and undue loading of the combustor liner (Irwin, Col 3 ll. 13-15) and to have an effective spring constant to dampen specific vibrational frequency (DiCintio, Para 0055), because when the general conditions of a claim are disclosed in the prior art (using a spring with sufficient axial stiffness constant/strength to accommodate for thermal expansion and undue loading occurred during operation of a combustor in a gas turbine engine), it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14
	Cunha in view of Ponziani, Irwin and DiCintio discloses the gas turbine engine of claim 12.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the radial pushrod includes a linear damper spring (Ponziani teaches spring 108 compresses linearly along the radial direction in Fig 3).
Regarding claim 19
	Cunha in view of Ponziani, Irwin and DiCintio discloses the gas turbine engine of claim 11.
Cunha further discloses a plurality of igniters disposed against the outer surface of the outer liner at various discrete circumferential points (apertures 94 positioned at discrete location on the outer surface of liner 82, Fig 3, to house a plurality of igniters, Para 0043).
	Ponziani teaches each igniter assembly being a damper assembly (igniter assembly 200 having a spring 108, Para 0016, i.e. damper) to include a radial pushrod (guide sleeve 104 construed as the push rod) and a spring adapter (seal 106 construed as the spring adapter to receive the spring 108) are disposed against the outer surface of the outer liner (outer surface of liner 304).
	Therefore, the combination of Cunha in view of Ponziani, Irwin and DiCintio would have result in a plurality of igniters, taught by Cunha, together forms a damper assembly to include a plurality of pushrods and spring adaptors, because Ponziani teaches that each igniter comprises a push rod and a spring adapter.
Regarding claim 20
	Cunha in view of Ponziani, Irwin and DiCintio discloses the gas turbine engine of claim 11.
Cunha further discloses at least four igniters disposed against the outer liner at four discrete locations (four apertures 94 positioned on the outer surface of liner 82, Fig 3, to house four igniters, Para 0043).
Ponziani teaches each igniter assembly being a damper assembly (igniter assembly 200 having a spring 108, Para 0016, i.e. damper).
Therefore, the combination of Cunha in view of Ponziani, Irwin and DiCintio would have result in four igniters disposed against the outer liner at four discrete locations, taught by Cunha, together forms a damper assembly, taught by Ponziani.
Regarding claim 21
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 1.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the radial damper assembly (Ponziani teaches a radial damper ignitor assembly having a damper spring 108, Fig 3, Para 0016) is further configured to tune oscillations at each of the plurality of circumferential points according to a predetermined quality factor (DiCintio teaches that each spring 430 may be tuned to have a different spring constant to dampen a different vibrational frequency, i.e. oscillations, about the combustor, Para 0055 bottom; thus, the value of each spring constant is interpreted to be the predetermined quality factor).
Regarding claim 22
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 21.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the predetermined quality factor is a desired mechanical damping quality factor for a vibratory mode of interest (DiCintio teaches that each spring 430 can have a different spring constant, i.e. predetermined quality factor, to dampen a corresponding vibrational frequency, i.e. vibratory mode of interest; this indicates that the spring constant of each spring 430 is designed to have a desired mechanical damping quality to dampen a specific vibration mode of interest).
Regarding claim 23
	Cunha in view of Ponziani, Irwin and DiCintio discloses the combustor assembly of claim 21.
Cunha in view of Ponziani, Irwin and DiCintio further discloses wherein the predetermined quality factor is between 0 and 20 (DiCintio teaches the spring 430 to be made of a specific material and have number of turns to define a spring force suitable for damping vibration, Para 0055 middle, by having some dampening effect, spring 430 is interpreted to have a quality factor of 1-20, explained in the 112-b rejection of claim 23 above).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Ponziani and Irwin.
Regarding claim 24
	Cunha discloses a combustor assembly (Fig 2) for a gas turbine engine (Fig 1) including an outer casing (annotated in Fig 2), the gas turbine engine defining an axial direction (22) and a radial direction (radial direction perpendicular to axial direction 22, annotated in Fig 2), the combustor assembly comprising: 
an outer liner (82 Fig 2) at least partially defining a combustion chamber (56) extending between an aft end (102) and a forward end (76) generally along the axial direction (22) within the outer casing, the outer liner including an inner surface (inner surface 106 of liner 82 in Fig 4) facing the combustion chamber (56) and an outer surface (outer surface 104 of liner 82) facing away from the combustion chamber (56); and 
a radial aperture (94 Fig 4) disposed against the outer liner (82) at a plurality of circumferential points (plurality of apertures 94 disposed circumferentially around liner 82 in Fig 3).

    PNG
    media_image1.png
    796
    1095
    media_image1.png
    Greyscale

Cunha further discloses that each radial aperture 94 contains an igniter assembly (igniter assembly 68/96 housed within aperture 94, Para 0047), but is silent on the igniter assembly being a damper assembly,
wherein the radial damper assembly comprises a radial pushrod disposed in engagement with the outer surface of the outer liner to damp oscillations in the radial direction, 
wherein the radial pushrod comprises a linear damper spring that includes a compressible coil spring, and wherein the linear damper spring encloses a rigid conduit.
However, Ponziani teaches a combustor assembly comprising an outer liner (liner 304 Fig 3) having a radial aperture also containing an igniter assembly (igniter assembly 200 having tip 202 penetrating through a radial aperture in combustion liner 304 Fig 3, Para 0018) being a damper assembly (igniter assembly 200 having a spring 108, Para 0016, i.e. damper) disposed against the outer liner (igniter damper assembly 200 contacts the outer liner 304 at surface 135 in Fig 3), 
wherein the radial damper assembly includes a radial pushrod (104/106 both construed as the push rod pushing against spring 108 in Figs 2-3) disposed in engagement with the outer surface (seal 106 engages with outer surface of the outer line 304 via surface 135 in Fig 3) of the outer liner to damp oscillations (via spring 108) in the radial direction, 
wherein the radial pushrod comprises a linear damper spring that includes a compressible coil spring (linear compressible spring 108), and wherein the linear damper spring encloses a rigid conduit (spring 108 and spring adapter 104/106 together enclose a rigid conduit guide sleeve 104 for igniter 200 to extend towards igniter tip 202 in Fig 3).
	Additionally, Irwin teaches that by having a spring in an igniter assembly in a combustor (igniter 36 having spring 43 in Fig 1), the spring can yield to accommodate thermal expansion of the liner and prevent undue loading of the liner (Col 3 ll. 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the igniter assembly positioned within a radial aperture disposed against the outer liner in Cunha with another igniter assembly being a damper assembly, wherein the radial damper assembly comprises a radial pushrod disposed in engagement with the outer surface of the outer liner to damp oscillations in the radial direction, wherein the radial pushrod comprises a linear damper spring that includes a compressible coil spring, and wherein the linear damper spring encloses a rigid conduit, suggested and taught by Ponziani, because having a spring in the igniter assembly can provide damping affect including to accommodate thermal expansion as well as undue loading of the combustion liner (Irwin, Col 3 ll. 13-15).
Response to Arguments
i.	Applicant’s arguments with respect to claim(s) 1, on page 8, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the spring 108 in Ponziani would be unsuitable for dampening and that Irwin does not teach that the spring is provided to “tune oscillations”.
Examiner respectfully disagrees. The spring 108 in Ponziani is suitable for dampening, taught by Irwin that springs can yield to accommodate thermal expansion of the liner and prevent undue loading of the liner (Col 3 ll. 13-15).
Furthermore, DiCintio teaches to modify the spring constant of each spring to tune oscillations where different spring constants can dampen different vibrational frequency (Para 0055).
ii.	Applicant’s arguments with respect to claim(s) 3, on page 9, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that neither Ponziani or Irwin teaches a spring that is configured to tune oscillations and have an axial stiffness of the spring to be between about 100 lbf/in to 200 lbf/in.
Examiner respectfully disagrees. Irwin teaches that the spring 43 has an axial stiffness constant that is sufficient to accommodate thermal expansion (Col 3 ll. 13-15).  DiCintio teaches that each of the springs 430 may have a different spring constant, i.e. axial stiffness, to dampen a different vibrational frequency (Para 0055 bottom). These teachings suggest that the axial stiffness of a spring is optimized based on the vibrational frequency (taught by DiCintio) and thermal expansion (taught by Irwin) occurred within the combustor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741